
	
		I
		112th CONGRESS
		1st Session
		H. R. 399
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to authorize
		  certain aliens who have earned a Ph.D. degree from a United States institution
		  of higher education in a field of science, technology, engineering, or
		  mathematics to be admitted for permanent residence and to be exempted from the
		  numerical limitations on H–1B nonimmigrants.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Trained in America Ph.D.s
			 From Leaving the Economy Act of 2011 or the
			 STAPLE
			 Act.
		2.Exemption from
			 numerical limitations on permanent residents for certain United States educated
			 immigrants
			(a)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at
			 the end the following:
				
					(F)Aliens who have
				earned a Ph.D. degree from a United States institution of higher education (as
				defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a))) in a field of science, technology, engineering, or mathematics and
				who have an offer of employment from a United States employer in a field
				related to such
				degree.
					.
			(b)Procedure for
			 granting immigrant statusSection 204(a)(1)(F) of the Immigration
			 and Nationality Act (8 U.S.C. 1154(a)(1)(F)) is amended—
				(1)by striking
			 or after 203(b)(2);
				(2)by inserting
			 , or 201(b)(1)(F) after 203(b)(3); and
				(3)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
				3.Exemption from H–1B
			 numerical limitation for certain United States educated
			 nonimmigrantsSection
			 214(g)(5) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(5)) is
			 amended—
			(1)in subparagraph
			 (B), by striking or;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(D)has earned a Ph.D. degree from a United
				States institution of higher education (as defined in section 101(a) of the
				Higher Education Act of 1965 (20 U.S.C. 1001(a))) in a field of science,
				technology, engineering, or mathematics and with respect to whom the
				petitioning employer requires such education as a condition for the
				employment.
					.
			
